Citation Nr: 1438244	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence was received to reopen a claim of basic eligibility for the receipt of non-service-connected (NSC) death pension benefits.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from June through October of 1945, as well as service as a member of the Regular Philippine Army from October 1945 through February 1946.  He died on December [redacted], 2007.  The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which apparently reopened the appellant's claim of basic eligibility to NSC death pension benefits, but determined that the appellant was not eligible for the benefits being sought.  The Veteran has perfected a timely appeal of that decision.


FINDINGS OF FACT

1.  A March 2010 Board decision determined that the Veteran did not have qualifying service for NSC disability pension benefits under 38 C.F.R. § 3.40(c)-(d), and also, that the appellant did not meet the basic eligibility requirements under 38 C.F.R. §§ 3.57(a)(1) and 3.356 for receipt of NSC death pension benefits; the appellant was provided a copy of that decision on March 19, 2010; and the appellant did not subsequently appeal that decision.
 
2.  The appellant's current request to reopen the issue of her basic eligibility for receipt of NSC death pension benefits was received in May 2010.
 
3.  The evidence associated with the claims file since the Board's March 2010 decision is merely duplicative and cumulative of the evidence that was already of record at the time of the final March 2010 decision.
 


CONCLUSION OF LAW

The additional evidence associated with the claims file since the Board's final March 2010 decision is neither new nor material, and the issue of the appellant's basic eligibility for the receipt of NSC death pension benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA also requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the appellant did not receive notice consistent with Kent.  Nonetheless, because the application of the law to the undisputed facts is dispositive of this appeal, the veteran cannot be said to have been prejudiced by VA's failure to provide proper notice.  Indeed, under the circumstances, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

By way of history, the Board notes that a claim for NSC disability pension benefits that had been filed by the Veteran prior to his death was denied in a March 2006 decision issued by the Manila RO.  As basis for its denial, the RO determined that the Veteran did not have the service necessary for establishing legal eligibility for NSC disability pension benefits.  The Veteran did not subsequently appeal this decision or file a request to reopen his claim prior to his death in December 2007.

In February 2008, the appellant, who is the deceased Veteran's surviving daughter, filed a VA 21-534 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable).  In a decision issued later that month, the RO denied the appellant's claims on the basis that she was not legally eligible to receive VA benefits on the basis of the Veteran's service because she could not be considered as the Veteran's "child" for VA purposes.  The appellant subsequently perfected an appeal in which she challenged the RO's denial of basic eligibility for NSC death pension benefits; however, in March 2010, the Board agreed that the appellant was not eligible given that the Veteran did not have qualifying service for NSC death pension benefits; did not have any service-connected disabilities or any pending claims at the time of his death; the appellant's age; the appellant's unmarried status; and in the absence of evidence showing that the appellant was mentally or physically incapable of self-support prior to turning age 18.  Under 38 U.S.C.A. § 7104(a), the March 2010 Board decision is final.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subject to the foregoing, the Board notes that the appellant sought to reopen the issue of her legal eligibility for NSC death pension benefits in a May 2010 letter.  In summary, the appellant realleged in the letter that the Veteran had service during World War II as a member of a guerilla unit and that she was currently indigent and financially unable to meet her needs.  These facts were already known to and considered by the Board at the time of the final March 2010 decision.  Thus, to the extent that the appellant sought to reopen the issue of her eligibility for NSC death pension benefits, the May 2010 letter does not express or suggest the availability of any new or material evidence.  Nonetheless, the RO apparently determined in a June 2010 decision that new and material evidence was received and reopened the matter.  The issue of the appellant's eligibility, however, was denied again based on the same legal basis that served as the grounds for the RO's previous denials and the Board's March 2010 decision.  In a July 2010 letter, the appellant continued to allege that the Veteran had guerilla service and argued that, as the Veteran's daughter, she is entitled to NSC death pension benefits by virtue of the Veteran's service.  Again, however, the appellant did not raise any new arguments or theories of entitlement, nor did she suggest the availability of any other favorable evidence.

The Board also notes that the claims file contains copies of correspondence from the appellant dated March 2008, August 2008, October 2008, and January 2009.  Date stamps on each of these letters show that each piece of correspondence was received by the RO on the aforementioned dates.  Thus, to the extent that they have been resubmitted, these pieces of correspondence are merely duplicative of evidence that was already available at the time of the Board's final March 2010 decision.  Even if these letters were not previously received and associated with the claims file prior to the March 2010 Board decision, these letters also do not raise any new arguments or suggest the availability of any evidence in support of the appellant's claim.

The Board notes also that the relevant laws and regulations which served as the bases for the Board's analysis in the prior March 2010 Board decision have not changed.  Similarly, there are no newly promulgated laws or regulations which pertain to the appellant's specific claim.

Overall, the evidence received since the final March 2010 Board decision is merely cumulative and duplicative of the evidence that was of record at the time of the March 2010 decision.  Accordingly, the Board finds that new and material evidence has not been received.  As such, the issue of the appellant's basic eligibility to NSC death pension benefits is not reopened.


ORDER

New and material evidence has not been received, and the issue of the appellant's basic eligibility for the receipt of NSC death pension benefits is not reopened.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


